Citation Nr: 0116648	
Decision Date: 06/19/01    Archive Date: 06/26/01	

DOCKET NO.  96-27 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a chronic lung 
disorder, to include asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The veteran is documented as having served on active duty or 
active duty for training from March 1980 to June 1980, 
September 1981 to February 1982, and from December 1990 to 
January 1992.  It is also apparent that the veteran had a 
period of active duty for training from May 15 through 
September 25, 1992.  It also appears that she had four hours 
of active duty for training in January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The veteran filed her initial claim 
and it was developed and initially adjudicated by the Chicago 
RO.  Pursuant to the veteran's request, her claims folder was 
transferred to the RO in San Diego, California, for a period 
of time, but the file has again been transferred back to the 
Chicago RO.  Additionally, evidence on file indicates that 
issues other than the one addressed herein remain under 
development or in adjudication at the RO.  This decision will 
only address the issue listed on the title page.


FINDING OF FACT

A lung disorder was not present during active duty or active 
duty for training, and the preponderance of the evidence is 
against a nexus between a current pulmonary disorder and any 
incident of active service or active duty for training. 


CONCLUSION OF LAW

A lung disorder, to include asthma, was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  Service connection may be established 
for disability resulting from disease or injury suffered in 
line of duty.  38 U.S.C.A. §§ 1110, 1131.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is a 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303(b).

VA may pay compensation to any Persian Gulf veteran suffering 
from a chronic disability resulting from an undiagnosed 
illness (or combination of undiagnosed illnesses) that became 
manifest during service on active service in the Southwest 
Asia Theater of Operations during the Persian Gulf War or 
become manifest to a degree of 10 percent or more during 
certain specified presumptive periods.  For the purposes of 
this section, the term "Persian Gulf veteran" means a veteran 
who served on active duty in the Armed Forces in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117.

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107 were substantially revised.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional attempt to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board finds that, as the revised version of 
38 U.S.C.A. § 5107 eliminates the "well-grounded claim" 
requirement, this revision is more favorable to the claimant 
and the former provisions of 38 U.S.C.A. § 5107 (West 1991) 
and is, therefore, applicable under Karnas.  Besides 
essentially eliminating the requirement that a claimant 
submit evidence of a well-grounded claim, it also modified 
the circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim. 

Careful review of the veteran's claims folder reveals that 
she has been informed on numerous occasions of the evidence 
necessary to substantiate her claim now pending before the 
Board.  The RO contacted all medical doctors and institutions 
identified by the veteran and all known and identified 
records have been collected for review.  Indeed, the Board 
remanded this case in February 2000 specifically for the 
purpose of conducting additional development, to include a VA 
examination with a competent opinion addressing the contended 
causal relationship, which was accomplished.  The Board 
concludes that the expanded duty to assist identified in the 
VCAA has been fulfilled in the instant appeal.

While the RO denied the claim as "not well grounded", the 
Board also finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for entitlement to service connection in its letters and 
Statement and supplemental Statements of the Case.  The RO 
considered all of the relevant evidence and applicable law 
and regulations.  As such, there has been no prejudice to the 
veteran that would warrant a remand, the veteran's procedural 
rights have not been abridged, and the Board will proceed 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).


Facts:  As indicated above, service personnel records 
indicate that the veteran's most recent extended period of 
active duty or active duty for training was from December 
1990 to January 1992.  The veteran also had a period of 
active duty for training from May 15, through September 25, 
1992, where she served as project officer for developing the 
Reserve Component database and also as project officer for 
Reserve units to "MTMC" Europe.  During this period, she was 
physically located in Bayonne, New Jersey.  These records do 
not indicate any additional extended periods of active duty 
or active duty for training except that there is documented a 
four-hour period of active duty for training on January 30, 
1984.

The available service medical records do not indicate that 
the veteran sought or required treatment for a lung disorder.  
While there is no formal service physical examination for 
separation in or about January 1992, there is a July 1992 
health questionnaire for dental treatment on file.  The 
veteran indicated at that time that she did not became short 
of breath after climbing one flight of stairs.

The first objective clinical evidence on file demonstrating 
the onset of pulmonary disability is a mid-December 1993 
admission to the private St. Joseph Medical Center in Joliet, 
Illinois.  Under history of present illness, it was recorded 
that after taking a trip to Lake Tahoe, the veteran was 
smoking in a smoke-filled room and had a flare-up of asthma.  
She was treated with IV steroids and breathing treatments in 
the emergency room without improvement and was admitted to 
that facility.  The diagnostic impressions were asthma and 
history of anemia.  Admission records indicate that the 
veteran complained of shortness of breath "for approximately 
3 days prior to arrival."  The diagnosis from admission was 
asthma.

The veteran was next hospitalized at a different private 
hospital in July 1994.  Under history of present illness, it 
was recorded that the veteran had "suffered from asthma since 
January 1993, since working unloading materials from Desert 
Storm."  It was also recorded that she had a history of 
smoking for many years.  The impression was exacerbation of 
asthma and right upper lobe pneumonia.

The veteran was later seen at the St. Joseph Medical Center 
in September 1994 and under history of illness it was 
recorded that she had had "asthma since 1994, January."

In April 1995, the veteran was provided a VA examination.  
This report contains the veteran's statement that after 
boarding and inspecting a ship in California which came from 
the Persian Gulf area "in February 1994," she experienced an 
acute onset of shortness of breath lasting for 20 minutes and 
becoming milder for the next hour and subsequently.  
Pulmonary function studies showed obstructive lung disease 
and that was the diagnosis from examination.

In November 1995, a private physician (EED) wrote that she 
had been seeing the veteran as a patient for several years.  
She wrote that, "[a]s you know, she has developed 
asthma/COPD since working with Persian Gulf Desert Storm 
materials."  She wrote that the veteran had a difficult 
respiratory condition that "I believe began since she worked 
in the service."  She pointed out that the veteran was not 
shown to have had any respiratory or pulmonary problems 
before service.  This same private physician (EED) wrote a 
substantially identical statement in February 1996.  In May 
1996, EED wrote that the veteran had "upper respiratory 
illness (not asthma)."  She again wrote that the veteran 
started having respiratory attacks after working on a 
military vessel.  In March 2000, EED wrote that the veteran 
suffered problems on and off over the last several years "due 
to Persian Gulf Syndrome."

In June 1997, the veteran was hospitalized at a private 
hospital in San Diego, California, for an exacerbation of 
asthma of four days' duration.  Records of this admission 
indicate that the veteran told physicians at this facility 
that she was a Persian Gulf War veteran.  Past medical 
history from this admission included history of asthma with 
steroid dependence, and "questionable lung disease secondary 
to Gulf War, according to the patient."  The impression from 
this admission was, among others, asthma (status 
asthmaticus).

In December 1999, the veteran testified at a Board Travel 
Board hearing at the Chicago RO.  She recalled that she first 
noticed difficulty with her breathing in September 1992, 
while on active duty.  She said she went to a civilian 
hospital in Bayonne, New Jersey, and that she was told that 
she had asthma.  When questioned about "undiagnosed illness" 
relative to Persian Gulf veterans claims, the representative 
stated that "there is a diagnosis," and the veteran confirmed 
"yes."  It was argued that her asthma was caused by exposure 
aboard a ship at Fort Ord, which had returned from the 
Persian Gulf with machinery and equipment that had been used 
in the Gulf War.  She reported that she was first placed on 
ongoing medication in December 1993 and that she had been 
using medication ever since that time.

In March 2000, two lay statements from friends were submitted 
which attested to the veteran's current level of observable 
disability.

In August 2000, pursuant to the Board's earlier February 2000 
remand decision, the veteran was provided a special VA 
respiratory examination.  The veteran's claims folder 
including all materials collected on remand, was made 
available to the VA specialist in pulmonary medicine for 
review in conjunction with the examination.  This physician 
was specifically requested to provide an opinion as to 
whether or not any pulmonary disability identified began 
during a period of the veteran's active duty or active duty 
for training or was causally linked to such service.  The VA 
physician noted that the service physical examination from 
January 1990 revealed no respiratory disability.  The 
physician further reported that no available service medical 
record mentioned any form of respiratory disability, 
shortness of breath, or emergency room or clinic visits.  
This report contains the veteran's statement to the VA 
physician that when stationed in Bayonne, New Jersey, "in the 
summer of July or August 1992," she went to an emergency 
room complaining of shortness of breath, chest tightness and 
cough.  However, she told the VA physician that at that time 
she was diagnosed with a kidney infection and that she did 
not receive any respiratory treatment.  "She cannot remember 
the name of the hospital, but states that she will get the 
medical...records in hand and submit it to the Regional 
Office."  The physician recorded the history of the veteran's 
current respiratory symptoms and reviewed prior pulmonary 
function studies on file.  The diagnosis from this 
examination was bronchial asthma.  
This physician pointed out that there was no evidence of any 
pulmonary condition or asthma at any time that the veteran 
was documented as being on active duty.  The first evidence 
of pulmonary problem was dated in 1993, when she complained 
of shortness of breath and was diagnosed with asthma at the 
St. Joseph Medical Center.  The physician opined that "there 
is no evidence that the pulmonary condition began during 
active duty."  He also concluded that there was no evidence 
causally linking the onset of the veteran's asthma in 1993 to 
some incident of active duty or active duty for training, 
including claimed handling of materials that were present in 
the Southwest Asian Theater during the Persian Gulf War.


Analysis:  First, there is no evidence showing nor does the 
veteran herself contend that she was physically present in 
the Southwest Asia Theater of Operations as that term is 
defined in 38 C.F.R. § 3.317(d)(2).  While the veteran has 
argued that her onset of asthma is attributable to her 
exposure to Gulf War "materials" while she performed military 
duties aboard ship in California, there is neither evidence 
nor argument supporting a conclusion that the veteran 
actually served in the Southwest Asia Theater of Operations.  
The Board parenthetically notes that the veteran's lung 
disorders have been variously diagnosed (emphasis added), to 
include asthma, but, in any event, the governing statute at 
38 U.S.C.A. § 1117 involving compensation for disabilities 
occurring in Persian Gulf veterans is only applicable to 
"Persian Gulf veterans".  As the veteran did not serve on 
active duty in the Armed Forces in the Southwest Area Theater 
of Operations during the Persian Gulf War, the presumptive 
rules regarding undiagnosed illnesses found to be causally 
related to such service are not applicable.

The veteran argues that her exposure to Gulf War materials on 
active duty resulted in the onset of asthma.  However, on 
occasion she has reported an immediate onset of symptoms upon 
exposure to Gulf War "materials" at Fort Ord, California 
(this tour ended in January 1992), but more recently she has 
reported the onset of symptoms in July-September 1992, while 
serving in Bayonne, New Jersey.  Service personnel records 
reveal that the veteran's last extended period of active duty 
was from December 1990 to January 1992 (Fort Ord, 
California).  Thereafter, the veteran is shown to have 
performed a period of active duty for training from May 15 
through September 25, 1992 (Bayonne, New Jersey).  (There is 
also an indication of active duty for training for four hours 
in January 1994.)  

In July 1994, the veteran told private hospital personnel 
that she had asthma "since January of 1993, since working 
unloading materials from Desert Storm."  Yet, the veteran's 
period of active duty at Fort Ord, California, ended in 
January 1992.  In her hearing before the undersigned, the 
veteran testified that she had her first onset of asthma 
symptoms in September 1992 while on active duty.  She 
testified that she went to a private hospital at that time 
and medical personnel at this unidentified hospital in New 
Jersey told her that she had asthma.  However, during her 
August 2000 VA examination, the veteran told the VA physician 
that the first onset of symptoms was in July or August 1992.  
She reported that she sought treatment at an emergency room 
with symptoms of shortness of breath and chest tightness, but 
here she stated that asthma or other pulmonary disability was 
not diagnosed but that she was instead diagnosed with a 
kidney infection.  While she informed the examining VA 
physician in August 2000 that she would get these records and 
submit them to the RO, no such records have ever been 
submitted by the veteran, nor has she identified the facility 
with any specificity so that VA may assist her in collecting 
such records. 

The objective clinical evidence on file reveals that the 
veteran's first documented onset of asthma was in December 
1993 when she was hospitalized at the private St. Joseph 
Hospital in Joliet, Illinois.  It is from this date that the 
veteran testified in her hearing to have commenced taking 
medication on a constant basis.  It is noteworthy that 
records of that admission contain only a three-day history of 
shortness of breath, which was attributable to smoking 
tobacco in a smoke-filled room.  There was no mention at that 
time of any exposure to Gulf War materials.  This first 
objectively documented onset of asthma in December 1993 
occurred some 15 months after the veteran's last documented 
period of active duty for training in September 1992.  
Moreover, the purported exposure to Gulf War materials had 
occurred during an earlier assignment at Fort Ord, 
California, between December 1990 and January 1992.
While the veteran is certainly competent to describe physical 
symptoms of shortness of breath, chest pressure and cough, 
she is not shown to have the requisite medical expertise to 
provide a competent clinical opinion which attributes those 
symptoms to a particular disease or injury, or to a remote 
exposure to an allergen such as Gulf War "materials."  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Aside from 4 
hours in January 1994, the veteran is shown to have last had 
duty for training in September 1992 and to first have 
objective evidence of the onset of asthma 15 months later in 
December 1993.

Regarding causation of the veteran's pulmonary disease, a 
private physician (EED) did submit several brief statements 
indicating a belief that the veteran's onset of asthma and 
COPD were attributable to her earlier exposure to Gulf War 
"materials."  However, none of these statements contain any 
explanation or rationale for such conclusion.  There is no 
evidence that EED ever confirmed that the veteran was in fact 
exposed at any time to items which had been transported from 
the Persian Gulf, nor is there any evidence that this 
physician has ever been provided any information about 
exactly what these "materials" were.  There is no indication 
that this physician ever reviewed the claims file or 
performed any diagnostic work-up.  It is noteworthy that a 
May 1996 statement from EED indicates that the veteran 
started having respiratory symptoms immediately after 
performing work aboard ship, which cannot have occurred after 
the termination of the veteran's period of active duty (at 
Fort Ord) in January 1992, yet the veteran testified that she 
first had such symptoms in September of 1992.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a bare transcription of lay history is not transformed 
into competent medical evidence merely because the 
transcriber happens to be a medical professional.  See 
LaShore v. Brown, 8 Vet. App. 406 (1995).  Nevertheless, the 
medical statements constitute some competent evidence to 
support the veteran's claim.  However, as explained below, 
the preponderance of the evidence, to include an opinion from 
a VA physician, a pulmonary specialist who reviewed the 
claims file and examined the veteran, is against the 
veteran's claim.  

Somewhat contrary to statements submitted by EED, is 
information contained in records of the veteran's admission 
to a private hospital in San Diego in June 1997.  At that 
time, the clear diagnosis from admission, among others, was 
asthma.  While the veteran apparently discussed her previous 
purported exposure to Gulf War "materials," records of this 
admission include a past medical history of "questionable 
lung disease secondary to Gulf War, according to the 
patient."  

The most recent VA examination report from August 2000 
includes an opinion of a VA pulmonary specialist who had 
access to and reviewed all of the evidence on file and 
examined the veteran.  This physician concluded that the 
veteran had a confirmed diagnosis of bronchial asthma and, 
based on a review of the evidence on file, opined that it was 
unlikely that her asthma began during military service since 
the clinical onset was first documented in December 1993, 
after the veteran was separated from service.  This doctor 
found little evidence causally linking the veteran's remote 
onset of asthma to some incident of active duty or active 
duty for training, including claimed handling of materials 
stateside, which allegedly were present in the Southwest 
Asian Theater during the Persian Gulf War.  Clearly, this 
competent opinion from a pulmonary specialist outweighs the 
conclusory and unsupported statements submitted by EED.  In 
light of the August 2000 opinion from a lung specialist and 
the marginal evidentiary value of EED's opinion, the Board 
finds that the VA medical opinion has more probative value.  
See Winsett v. West, 11 Vet. App. 420, 424 (1998).

Weighing the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a lung disorder, to include asthma.  
Accordingly, the reasonable doubt doctrine is not for 
application, and the claim must be denied.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Entitlement to service connection for a lung disorder, to 
include asthma, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

